Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 1 of 13 PageID #: 1060



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICTOF DELAWARE

                                               :
JONATAN NATANAEL CANCHE LOPEZ                  :
                                               :
                                               :
             Petitioner,                       :
                                               :
      v.                                       :       C.A. No. 19-1001-LPS
                                               :
BASTY YAMID CAMEL BAMACA                       :
                                               :
                                               :
             Respondent.                       :
                                               :


Gary R. Spritz, GARY R. SPRITZ, ESQ., Wilmington, DE

      Attorney for Petitioner


Susan E. Morrison, Brandon J. Pakkebier, Daniel A. Taylor, FISH & RICHARDSON P.C.,
Wilmington, DE

      Attorneys for Respondent


                                MEMORANDUM OPINION




April 20, 2020
Wilmington, Delaware
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 2 of 13 PageID #: 1061



STARK, U.S. District Judge:

       Jonatan Natanael Canche Lopez (“Petitioner” or “Father”) petitions for return of his

young daughter (“Child”) under the Hague Convention on the Civil Aspects of International

Child Abduction (the “Hague Convention”), alleging that in late 2018 Basty Yamid Camel

Bamaca (“Respondent” or “Mother”) wrongfully removed Child to, and then retained Child in,

the United States without his knowledge or consent. (D.I. 2; see also Convention on the Civil

Aspects of Int’l Child Abduction, Oct. 25, 1980, T.I.A.S. No. 116670; 22 U.S.C. §§ 9001-11

(implementing Hague Convention)) For the reasons set forth below, the Court will grant

Father’s petition and order Child’s return.

                                        BACKGROUND

       Child is approximately 3 ½ years old. From the day she was born in October 2016 until

late 2018, Child lived with both Mother and Father in the city of Cancún, which is located in the

State of Quintana Roo in Mexico. 1 (D.I. 2 at ¶ 10) The family lived in a remodeled cinder-block

structure on property owned by Petitioner’s mother (the “Room”), which Father had paid to

remodel. (D.I. 80 (“Hrg. Tr.”) at 47) The livability and conditions of the Room are a contested

issue in this case. Father contends that the Room is “similar” to other houses in the

neighborhood, and that conveniences such as water, electricity, Internet, microwave, bedding,

and running water are available. (Id. at 16-17) Mother counters, however, that the Room is not

comparable to the other homes in their neighborhood (id. at 48) and that it was unlivable in many

ways – for example, lacking running water in the bathroom (id. at 66-67) and having a leaking

roof that would lead to puddles on the floor, making it difficult for Child to play on the ground


       1
         Mother is a citizen of Guatemala, while Father is a citizen of Mexico. The couple met
at church services in 2014. (See D.I. 80 at 64) They were married in March 2016 and remain
married. (Id. at 65)

                                                 1
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 3 of 13 PageID #: 1062



(id. at 68).

        The parties also dispute the extent to which Father participated in the couple’s parental

obligations, but Mother acknowledges that Father at least occasionally (i) paid for prenatal

healthcare costs and attended a doctor’s visit with Mother (Hrg. Tr. at 71), (ii) went to the park

with Child (id. at 78), (iii) went out on Sundays to eat with Mother and Child (id. at 78),

(iv) prepared meals for Child (id. at 79-80, 87), (v) disciplined Child (id. at 80), and (vi) took

Child to see the doctor (id. at 87-88). Father contends that his parenting of Child involved

substantially more than what Mother acknowledges, including providing consistent affection (id.

at 18) and protecting and teaching Child (id. at 23-27), contentions with which Mother disagrees

(see D.I. 71 at 7-9).

        In late-November 2018, Mother took Child to visit her family in Guatemala. (D.I. 2 at

¶ 11) When Mother left with Child, Father understood the trip to be a family visit and that both

would return to Cancún. (Hrg. Tr. at 33) Father supported the trip by purchasing Mother’s bus

ticket and providing Mother with money. (Id.) Once Mother and Child arrived in Guatemala,

Father appears to have spoken with Child over the phone every day. (Id.) But unbeknownst to

Father, Mother planned to leave Guatemala and move with Child to the United States.

        At some point in late December 2018 or early January 2019, Mother entered the United

States with Child and surrendered to immigration authorities at the Mexico-Texas border.

(D.I. 71 at 3) Mother and Child subsequently moved in with family in Georgetown, Delaware.

(Id.) Father testified that he asked Mother to return to Cancún with Child on January 23, 2019,

which Mother declined to do, and that he requested to speak with Child “[a]lmost every day”

following her removal to the United States, which Mother also rejected. (Hrg. Tr. at 35-36)

While Father consented to Child’s visit to Guatemala, he did not consent to Mother’s subsequent



                                                  2
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 4 of 13 PageID #: 1063



removal to and retention of Child in Georgetown, Delaware. (See id. at 33-37)

           Father, represented by pro bono counsel, filed the instant petition on May 30, 2019,

seeking return of Child to Mexico in accordance with the Hague Convention. (D.I. 2) The Court

appointed counsel for Mother. (See D.I. 25) On September 11, 2019, Mother filed her answer to

Father’s petition, raising two affirmative defenses. (D.I. 32 at ¶¶ 38-39) Working together

cooperatively, the parties narrowed their disputes to issues relating to whether Father was

“exercising his custody rights at the time of removal or retention as articulated in Article 13(a) of

the Hague Convention and 22 U.S.C. § 9003(e)(2)(B).” 2 (D.I. 32 at ¶ 39; see also D.I. 65)

           The Court conducted an evidentiary hearing on December 4, 2019. (D.I. 80) As he could

not obtain a visa to travel to the U.S., Father testified by telephone from Mexico. 3 Mother

testified in person and brought Child with her. (See Hrg. Tr. at 3) The Court provided Spanish-

language interpreters to both parties. In addition to live testimony, various exhibits, including

photographs and text messages, were admitted into evidence. 4 (See D.I. 78 at 3) After post-

hearing briefing, the Court heard additional argument on January 23, 2020. (D.I. 88 (“Arg.

Tr.”)) 5


           2
         Mother had also argued that Father failed to state a claim for wrongful removal under
Article 3 of the Hague Convention. (D.I. 32 at ¶ 38) The Court has rejected this contention.
(D.I. 78 at 3-4)
           3
         Father undertook reasonable efforts to attend the December 4 evidentiary hearing in
person but was denied a visa, despite the lack of a criminal record. (D.I. 76 at 10; Hrg. Tr. at 31-
32) A representative from the Mexican Consulate in Philadelphia appeared at the hearing as
Father’s designee. (Hrg. Tr. at 2-3)
           4
         The Court has relied on the Federal Rules of Evidence (“FRE”) in this case. See
Karkkainen v. Kovalchuk, 445 F.3d 280, 289 (3d Cir. 2006); see also Demaj v. Sakaj, 2012 WL
965214, at *3 (D. Conn. Mar. 21, 2012) (relying on FRE in view of “somewhat relaxed”
evidentiary standard under Hague Convention and ICARA).
           5
         The Court expresses its gratitude to all the attorneys who appeared, all of whom
zealously and effectively represented their clients. The Court also thanks the Clerk’s Office staff
                                                   3
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 5 of 13 PageID #: 1064



                                          DISCUSSION

I.     The Hague Convention And ICARA

        The Hague Convention has two main purposes: (1) to ensure the prompt return of

children to the state of their habitual residence when they have been wrongfully removed, and

(2) to ensure that rights of custody and access under the law of one Contracting State are

effectively respected in other Contracting States. See Karkkainen v. Kovalchuk, 445 F.3d 280,

287 (3d Cir. 2006) (citing Hague Convention at preamble, Art. 1). “It is well settled that the

Convention was not designed to resolve international custody disputes,” but rather “was

designed to restore the status quo prior to any wrongful removal or retention, and to deter parents

from engaging in international forum shopping in custody cases.” Tsai-Yi Yang v. Fu-Chiang

Tsui, 499 F.3d 259, 270 (3d Cir. 2007).

       In the United States, the Hague Convention is implemented in the International Child

Abduction Remedies Act (ICARA), which provides persons claiming that a child has been

wrongfully removed or retained the ability to commence judicial proceedings in a state or federal

court having jurisdiction where the child is located. See 22 U.S.C. §§ 9001 et seq. (formerly 42

U.S.C. §§ 11601 et seq.).

       To succeed on a petition for return, the petitioner must show, by a preponderance of the

evidence, wrongful removal and/or wrongful retention of the child. See 22 U.S.C. § 9003(e).

The Third Circuit instructs that, under Article 3 of the Hague Convention, a petition presents

“four questions that must be answered in a wrongful removal or retention case . . . (1) when the

removal or retention took place; (2) the child’s habitual residence immediately prior to such



who facilitated the parties’ participation in the proceedings, including by arranging for
interpreters and setting up telephone connections to Mexico.

                                                 4
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 6 of 13 PageID #: 1065



removal or retention; (3) whether the removal or retention breached the petitioner’s custody

rights under the law of the child’s habitual residence; and (4) whether the petitioner was

exercising his or her custody rights at the time of removal or retention.” Tsai-Yi Yang, 499 F.3d

at 270-71. 6

        But the analysis does not stop there. “Even when a court finds wrongful removal or

retention, it is not necessarily required to return a child to its habitual residence. After a

petitioner demonstrates wrongful removal or retention, the burden shifts to the respondent to

prove an affirmative defense against the return of the child to the country of habitual residence.”

Karkkainen, 445 F.3d. at 288; see also 22 U.S.C. § 9001(a)(4) (“Children who are wrongfully

removed or retained . . . are to be promptly returned unless one of the narrow exceptions set

forth in the Convention applies.”) (emphasis added). Article 13(a) of the Hague Convention

provides one such narrow exception, where the removing party can seek to prove, by a

preponderance of the evidence, that the petitioner was “not actually exercising” custody rights at

the time of removal.

        When a petitioner satisfies his or her burden to prove wrongful removal or retention

under Article 3, and no affirmative defense is proven by a respondent, the Court is obligated to

grant a petition and order the child’s return. See German v. Lopez, 146 F. Supp. 3d 392, 395 (D.

Mass. 2015) (“The Hague Convention requires the prompt return of children who have been

wrongfully taken from the State in which they habitually reside.”); see also Abbott, 560 U.S. 1, 5

(2010) (“The Convention’s central operating feature is the return remedy.”).



        6
          During the pendency of this case, the Supreme Court issued its decision in Monasky v.
Taglieri, 140 S.Ct 719 (2020), which addressed questions related to the “habitual residence”
prong of the Hague Convention analysis. Neither party has contended that Monasky impacts any
issue in this case. (See generally Arg. Tr. at 28)

                                                   5
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 7 of 13 PageID #: 1066



II.    Father Has Met His Burden Under Article 3

       Respondent concedes that Petitioner has satisfied his burden to establish a prima facie

case of wrongful removal and/or retention under Article 3. That is, Mother agrees that when she

removed Child from Child’s habitual residence of Mexico to the United States in late 2018,

Father’s custody rights under the law of Quintana Roo, Mexico were breached. (See D.I. 61; D.I.

69 at 3; D.I. 71 at 5; D.I. 79 at 14; D.I. 86 at 4; D.I. 78 at 2) Mother further agrees that Father

met his burden under Article 3 to show he was exercising his parental rights at the time of the

improper removal. (See Arg. Tr. at 7)

       Having conceded that Father met his burden under Article 3, Mother presses her

affirmative defense under Article 13.

III.   Mother Has Not Met Her Burden Under Article 13

       Given Father’s uncontested success in meeting his burden under Article 3, Mother can

prevail in this action only by proving, by a preponderance of the evidence, her affirmative

defense that Father was not exercising his custodial rights at the time Mother removed Child

from Mexico. (See D.I. 32 at ¶ 39; 22 U.S.C. § 9003(e)(2)(B)) Mother insists she can prevail on

this defense of non-exercise of rights, under Article 13, even though Father has already shown,

for purposes of Article 3, that he was exercising his custodial rights.

       Usually, terms are given the same meaning across a statute. See Taniguchi v. Kan. Pac.

Saipan Ltd., 566 U.S. 560, 571 (2012) (“[I]t is a normal rule of statutory construction that

identical words in different parts of the same act are intended to have the same meaning.”); see

also 82 C.J.S. Statutes § 411 (“As a matter of statutory construction, a word or phrase repeated in

a statute should be given the same meaning throughout.”). Articles 3 and 13(a) both use the

phrase exercise of custody rights. Compare Art. 3 (“at the time of removal or retention those



                                                  6
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 8 of 13 PageID #: 1067



rights were actually exercised”) (emphasis added) with Art. 13(a) (“the person . . . having the

care . . . of the child was not actually exercising the custody rights at the time of removal or

retention”) (emphasis added). That term, “exercise,” is not, however, expressly defined in the

Hague Convention or ICARA. 7

       To assess what it means to “exercise” custodial rights, the Third Circuit – along with

virtually every circuit 8 – follows the abandonment test, which was first articulated in Friedrich v.

Friedrich, 78 F.3d 1060, 1063-67 (6th Cir. 1996) (Friedrich II). The abandonment test instructs

that “nothing short of clear and unequivocal abandonment will prove that the petitioner failed to

exercise his or her custodial right.” Tsai-Yi Yang, 499 F.3d at 277. 9


       7
          The Hague Convention’s official reporter, Elisa Pérez-Vera, has explained that its
drafters included the factual element of exercise of custody rights in both Article 3 and Article
13(a) because the “[Hague] Convention, taken as whole, is built upon the tacit presumption that
the person who has care of the child actually exercises custody over it,” a presumption which
“has to be overcome by discharging the burden of proof which has shifted, as is normal with any
presumption, i.e., discharged by the ‘abductor’ if he wishes to prevent to the return of the child.”
See Elisa Pérez-Vera, Explanatory Report, in 3 Hague Convention on Private Int’l Law, Acts and
Documents of the Fourteenth Session, Child Abduction (1982) (“Pérez-Vera Report”); see also
Dep’t of State, Hague Convention on the Civil Aspects of Int’l Child Abduction: Legal Analysis,
51 Fed. Reg. 10,494 (Mar. 26, 1986) (“Hague Convention Analysis”) (explaining that Article
13(a) non-exercise “exception derives from Article 3(b)”). The Third Circuit has stated that
“Elisa Pérez-Vera was the official Hague Conference Reporter, and her report is generally
recognized as ‘the official history and commentary on the Convention.’” Whiting v. Krassner,
391 F.3d 540, 546 n.3 (3d. Cir. 2004).
       8
          See, e.g., Tsai-Yi Yang, 499 F.3d at 277; Bader v. Kramer, 484 F.3d 666, 671 (4th Cir.
2007); Sealed Appellant v. Sealed Appellee, 394 F.3d 338, 344-45 (5th Cir. 2004); Walker v.
Walker, 701 F.3d 1110, 1121-22 (7th Cir. 2012); Avesta v. Petroutas, 580 F.3d 1000, 1018
(9th Cir. 2009); Navani v. Shahani, 496 F.3d 1121, 1130 (10th Cir. 2007); Seaman v. Peterson,
762 F. Supp. 2d 1363, 1379-80 (M.D. Ga. 2011), aff’d 766 F.3d 1252, 1259 (11th Cir. 2014); see
also Krefter v. Wills, 623 F. Supp. 2d 125, 133-35 (D. Mass. 2009); Eidem v. Eidem, 382 F.
Supp. 3d 285, 291-92 (S.D.N.Y. 2019); Kofler v. Kofler, 2007 WL 2081712, at *2-3 (W.D. Ark.
July 18, 2007).
       9
         Friedrich II cited three reasons for its broad definition of “exercise:” (1) U.S. courts are
not well suited to determine the consequences of parental behavior under the law of a foreign
country, (2) an U.S. decision about the adequacy of one parent’s exercise of custody rights is
dangerously close to the forbidden territory of resolving the merits of the custody dispute, and
                                                  7
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 9 of 13 PageID #: 1068



       The abandonment test is “easy” for a petitioner to meet, as “very little is required of the

applicant in support of the allegation that custody rights have actually been or would have been

exercised.” Id. (internal citation omitted). “The applicant need only provide some preliminary

evidence that he or she actually exercised custody of the child, for instance, took physical care of

the child.” In re Adan, 437 F.3d 381, 391 (3d Cir. 2006) (citing Hague Convention Analysis, 51

Fed. Reg. at 10,507). For example, a petitioner can show the exercise of custody rights by

demonstrating that he or she kept, or sought to keep, some sort of regular contact with the child.

See, e.g., Tsai-Yi Yang, 499 F.3d at 277 (finding no abandonment where petitioner attempted to

speak with child “whenever” possible); Miltioadous v. Tatervak, 686 F. Supp. 2d 544, 553 (E.D.

Pa. 2010) (finding no abandonment where petitioner “was involved in the daily lives of the

children,” “provided the children financial and overall support for their care,” and, after children

were retained in U.S., continued to “pursue avenues to be reunited with his children”).

       Mother contends that the Third Circuit’s adoption of the Friedrich II abandonment test is

limited to Article 3, arguing that exercise under Article 13(a) is instead measured by local family

law (in this case the Quintana Roo Civil Code). Hence, Mother asserts she can prevent a

removal order if she proves, by a preponderance of the evidence, that Father was not exercising

his custody rights in late 2018, as those rights are codified in Quintana Roo law. (See, e.g., D.I.

74) The Court disagrees.

       In Baxter v. Baxter, 423 F.3d 363 (3d Cir. 2005), the Third Circuit stated that “the test for

finding the non-exercise of custody rights under the Hague Convention is stringent,” and, in so


(3) the confusing dynamics of quarrels and informal separations make it difficult to adequately
assess the acts and motivations of parents. See 78 F.3d at 1066. Thus, under the abandonment
standard, Friedrich II held that a German father who telephoned and visited his two-year old son
over the course of four days just prior to removal by the mother to Ohio was sufficient to
establish the father was “exercising” his custody rights. See id. at 1066-67.

                                                 8
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 10 of 13 PageID #: 1069



doing, relied on Friedrich II. The Third Circuit in Baxter also relied on the Fifth Circuit’s

decision in Sealed Appellant v. Sealed Appellee, 394 F.3d 338, 343-45 (5th Cir. 2004), which

had expressly adopted the abandonment test in the context of an Article 13(a) non-exercise

affirmative defense. Baxter reversed and remanded a district court’s denial of a father’s petition

for return because, among other things, the district court had not given proper consideration of

the four Article 3 prongs in connection with the father’s wrongful retention claims. See 423 F.3d

at 368-70. In the same paragraph in which the Third Circuit stated “the record demonstrates that

Mr. Baxter ‘actually exercised’ his custody rights under article 3 at the time of the removal and

retention,” the Court, relying on Friedrich II and Sealed Appellant, determined that the record

did not support a finding that the father had failed to exercise his custody rights:

               Reduced contact or lack of financial support over [a few weeks] is
               insufficient under the [Hague] Convention to demonstrate that a
               parent has ceased exercising custody rights. Prior to their
               departure, the Baxters lived together as a family and there was no
               allegation of non-support. Moreover, as with the article 13(a)
               defenses of consent and acquiescence . . . the test for finding the
               non-exercise of custody rights under the Hague Convention is
               stringent. See Friedrich, 78 F.3d at 1065-66 (“The only
               acceptable solution, in the absence of a ruling from a court in the
               country of habitual residence, is to liberally find ‘exercise’
               whenever a parent with de jure custody rights keeps, or seeks to
               keep, any sort of regular contact with his or her child . . . . If a
               person has valid custody rights to a child under the law of the
               country of the child’s habitual residence, that person cannot fail to
               ‘exercise’ those custody rights under the Hague Convention short
               of acts that constitute clear and unequivocal abandonment of the
               child.”); see also Sealed Appellant v. Sealed Appellee, 394 F.3d
               338, 344-45 (5th Cir. 2004).

Id. (emphasis added).

       The parties dispute whether this passage in Baxter merely recites the abandonment test in

the context of Article 3, or whether Baxter instructs that abandonment is also the standard for a

non-exercise defense under Article 13. The Court concludes that the abandonment test applies to

                                                  9
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 11 of 13 PageID #: 1070



both Articles 3 and 13. This conclusion is supported by the fact that, in the above passage, the

Third Circuit discusses the abandonment test in the context of both Articles 3 and 13 without

noting any distinction that need be made. The Court is further persuaded by the closely parallel

language between Article 13(a) – “was not actually exercising the custody rights at the time of

removal or retention” – and Baxter’s statement that “the test for finding the non-exercise of

custody rights under the Hague Convention is stringent.” In addition, the Third Circuit’s reliance

on Sealed Appellant – a case which only addresses Article 13 – strongly suggests that the Third

Circuit considered the phrase “exercise” as it appears in the Hague Convention to have consistent

meanings across both Articles 3 and 13.

       While Respondent contends that this Court would be the first “in the Third Circuit” to

apply the abandonment test to Article 13(a) (see D.I. 74 at 4), in fact now-retired Chief Judge

Jose Linares of the District of New Jersey has already done this in Saltos v. Severino, 2018 WL

3586274 (D.N.J. July 25, 2018). Saltos expressly stated that “Respondent must meet a high

standard” under Article 13(a), as “essentially, nothing short of clear and unequivocal

abandonment will prove that the petitioner failed to exercise his or her custodial rights.” Id. at

*7 (relying on Third Circuit’s abandonment reasoning in Tsai-Yi Yang and Baxter). In Saltos,

Judge Linares rejected the respondent’s non-exercise defense based on the same abandonment

analysis supporting his determination under Article 3; that is, that no abandonment had occurred

because the petitioner had made substantial efforts to see the child (despite apparent failures to

pay child support and hospital bills). Id. at *8; see also Krefter, 623 F. Supp. 2d at 133-35

(finding no abandonment for purposes of Article 3 and adding, “[f]or the same reason,

[Respondent] has not established a defense under Article 13”); Flores v. Alvarado, 2018 WL

3715753, at *5 (W.D.N.C. Aug. 3, 2018) (applying abandonment test to reject Article 13(a) non-



                                                 10
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 12 of 13 PageID #: 1071



exercise defense).

       This Court, then, views Baxter as dispositive. As in Saltos, so too here: the same

evidence on which Petitioner relies to show he exercised his custodial rights under Article 3, by

passing the abandonment test, also means that Respondent has failed to meet her burden under

Article 13 – to prove that Petitioner failed to exercise his custodial rights – as the same

abandonment test applies to Respondent’s affirmative defense.

       Even if the Third Circuit had been silent on the Article 13 standard, this Court would

reach the same conclusion by following the well-reasoned analysis of Friedrich II, which is the

leading case on the meaning of “exercise” in the Hague Convention. See also generally Bader v.

Kramer, 484 F.3d 666, 671 (4th Cir. 2007) (abandonment is “the nearly-universal approach

taken by courts faced with the question of the exercise of custody rights”).

       In any event, if it were necessary to reach the issue, the Court would also find that Father

had not clearly and unequivocally abandoned Child in late 2018. The evidence shows that Father

physically cared for Child and maintained, and sought to maintain, contact with Child upon her

visit to Guatemala and subsequent removal to the United States. (See Hrg. Tr. at 33-34, 77-88)

Even under Respondent’s proposed dual-standard approach – whereby the Article 13 analysis

would be governed, here, by the law of Quintana Roo – Respondent has failed to prove by a

preponderance of the evidence that Petitioner was not exercising his custody rights. Mother

identifies four parental obligations under the law of Quintana Roo relevant to a two-year-old

child: (1) provide aliment, (2) offer a social and family environment, (3) foster eating, hygiene,

and development habits, and (4) demonstrate affection, respect, and acceptance of the child.

(D.I. 82 at 3 (citing D.I. 2 Ex. B); see also PTX2) To the extent a parent does not meet these

obligations for three months, then an order resulting in loss of parental rights from a Mexican



                                                 11
Case 1:19-cv-01001-LPS Document 89 Filed 04/20/20 Page 13 of 13 PageID #: 1072



family court may follow. (D.I. 2 Ex. B at Art. 1018) Respondent has not carried her burden with

respect to the three-month window (see Arg. Tr. at 16-18), and her own testimony reveals that

Petitioner (1) provided aliment in the form of meals (Hrg. Tr. at 79-80, 87), (2) offered a social

and family environment by attending the park with Child (id. at 77), (3) fostered eating, hygiene,

and development habits by taking Child to visit a doctor (id. at 87-88), and (4) demonstrated

affection by spending Sunday dinners with Child (id. at 78). 10

       In sum, the abandonment test applies to Respondent’s Article 13 affirmative defense.

Thus, given Respondent’s concession with respect to the fourth prong of Article 3, the Court

concludes that Respondent has failed to satisfy her burden to prove her defense. 11

                                         CONCLUSION

       For the foregoing reasons, the Court holds that Petitioner has satisfied his burden of

proving by a preponderance of the evidence that Respondent wrongfully removed Child to

Delaware in violation of the Hague Convention. Because Respondent has failed to establish any

affirmative defense, the Court will grant the petition and order that Child be returned to Mexico.

The Court will solicit the parties’ views on how to accomplish implementation of this decision.

See generally Monasky, 140 S.Ct. at 724 (“[T]he Convention instructs contracting states to ‘use

the most expeditious procedures available’ to return the child to her habitual residence.”).

       An appropriate Order follows.



       10
           Also noteworthy is that it is uncontested that the family – Father, Mother, and Child –
were all living together in the small Room right up until the time that Mother and Child left for
Guatemala. Respondent’s counsel conceded that he is aware of no case in which a parent was
found to have not exercised custodial rights when he or she was living continuously with a child
who is a toddler. (See Arg. Tr. at 15-16)
       11
         As the Court finds in favor of Petitioner on his wrongful removal claim, it need not
address Petitioner’s wrongful retention claim.

                                                12
